In a proceeding, inter alia, pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Charlotte Madigan, Town Clerk of the Town of Orangetown, to issue marriage licenses to the petitioners, the petitioners appeal from a judg*1037ment of the Supreme Court, Rockland County (Weiner, J.), dated October 18, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs, for the reasons stated in Hernandez v Robles (7 NY3d 338 [2006]). Ritter, J.P., Rivera, Lunn and Covello, JJ., concur.